Appeal from an order of the County Court, Madison County, dated September 29, 1953, affirming the judgment of a Justice of the Peace in favor of the plaintiff and dismissing the defendant’s appeal to the County Court, and from the judgment of affirmance entered thereon. The record is confused as to whether the County Court dismissed the appeal for technical reasons or affirmed the judgment on the merits after the argument of the appeal. However, upon the oral argument in this court, the attorney for the appellant stipulated in open court that his appeal could be treated as an appeal from a judgment of affirmance by the County Court and that this court could accordingly pass upon the merits of the controversy. Upon the merits, we find that the evidence sustained the verdict of the jury in the Justice’s Court. The action was brought to recover $300 upon an oral agreement alleged to have been made by the defendant, through her attorney, to pay the plaintiff that sum in settlement of the plaintiff’s claims and in consideration of his moving off the defendant’s farm property. The principal question argued in this court was whether the attorney had authority to enter into the settlement agreement on the defendant’s behalf. There was sufficient evidence to permit the jury to find that the defendant, through her daughter, had authorized the attorney to settle the controversy. Judgment unanimously affirmed, with costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.